Citation Nr: 0944347	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  07-34 511A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of legal entitlement to Department of Veterans 
Affairs (VA) benefits.

2.  Whether the appellant has legal entitlement to Department 
of Veterans Affairs (VA) benefits.  


WITNESSES AT HEARING ON APPEAL

Appellant and daughter




ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The appellant claims that she is entitled to VA death 
benefits on the basis that she is the surviving spouse of an 
individual who had World War II service in the Commonwealth 
Army of the Philippines (USAFFE).  Her spouse died in April 
1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2007 decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that declined to 
reopen the appellant's claim of entitlement to VA benefits.  
In July 2008, the appellant testified before the Board at a 
hearing that was held at the RO.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Legal entitlement to VA benefits was denied in a November 
1997 decision.  The appellant did not appeal that decision.

2.  Evidence received since the November 1997 decision 
relating to legal entitlement to VA benefits is new and 
raises a reasonable possibility of substantiating the claim.  

3.  The National Personnel Records Center (NPRC) has 
certified that the decedent had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  


CONCLUSIONS OF LAW

1.  The November 1997 decision that denied legal entitlement 
to VA benefits is final.  New and material evidence has been 
submitted to reopen the claim.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 
(2009).

2.  The appellant does not meet the requirements for basic 
eligibility for VA benefits based upon her spouse's lack of 
qualifying service.  38 U.S.C.A. §§ 101(2), 107 (West 2002 
and West Supp. 2009); 38 C.F.R. §§ 3.40, 3.203 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Although the RO found that new and material evidence 
sufficient to reopen the claim had been submitted, the Board 
must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  If the Board finds that no such evidence has been 
offered, that is where the analysis must end.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In a decision dated in November 1997, the RO denied the 
appellant's claim of legal entitlement to VA benefits.  A 
finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103 (2009).  Thus, the decision became final 
because the appellant did not file a timely appeal.   

The claim for legal entitlement to VA benefits may be 
reopened if new and material evidence is submitted.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  The appellant filed this 
application to reopen her claim in September 2006.  Under the 
applicable provisions, new evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992).  

The evidence before VA at the time of the prior final 
decision consisted of a discharge form from the Army of the 
Philippines, indicating that the decedent's discharge date 
from the USAFFE was April 26, 1946.  Also of record was a 
November 1990 determination of the NPRC indicating that the 
decedent had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerillas, in the 
service of the United States Armed Forces.  As there was no 
evidence from a United States service department 
demonstrating that the decedent had recognized service for 
purpose of entitlement to VA benefits, the RO determined that 
the appellant was not legally entitled to VA benefits.  

The Board finds that the evidence received since the last 
final decision is is new and material because it raises a 
reasonable possibility of substantiating the appellant's 
claim.

In support of her application to reopen the claim, the 
appellant submitted copies of her spouse's service records 
showing that he served under the name of [redacted]
instead of [redacted].  

The Board finds that new and material evidence has been 
submitted with regard to the claim for legal entitlement to 
VA benefits.  The claim was previously denied because there 
was no evidence from a United States service department 
demonstrating that the decedent had recognized service for 
purpose of entitlement to VA benefits.  The appellant has 
submitted evidence showing that there was a variation on the 
spelling of the decedent's name, which has significance in 
verification of the decedent's valid military service in the 
USAFFE.  Thus, with the new evidence presumed credible for 
the purpose of determining whether the claim should be 
reopened, the Board finds that new and material evidence has 
been submitted.  Therefore the claim for legal entitlement to 
VA benefits is reopened.  38 C.F.R. § 3.156(a).  This does 
not mean that legal entitlement to VA benefits is granted.  
Rather, the merits of the claim for legal entitlement to VA 
benefits will have to be reviewed on a de novo basis, as 
addressed below.

As the Board has determined that new and material evidence 
has been submitted, it is necessary to consider whether the 
appellant would be prejudiced by the Board proceeding to a 
decision on the merits.  In this case, the statement of the 
case provided the appellant with the laws and regulations 
pertaining to consideration of the claim on the merits.  
Additionally, the Board notes that the discussion in the 
statement of the case essentially considered the appellant's 
claim on the merits.  Also, the appellant has provided 
arguments addressing her claim on the merits.  The Board 
therefore finds that, given that the appellant had adequate 
notice of the applicable regulations, she would not be 
prejudiced by the Board's review of the merits of the claim 
at this time.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

Entitlement to VA Benefits

Title 38 of the United States Code authorizes the Secretary 
of VA (Secretary) to prescribe the nature of proof necessary 
to establish entitlement to Veterans' benefits.  See 38 
U.S.C.A. § 501(a)(1) (West 2002).  Under that authority, the 
Secretary has promulgated 38 C.F.R. § 3.203(a) and (c), to 
govern the conditions under which the VA may extend Veterans' 
benefits based on service in the Philippine Commonwealth 
Army.  Those regulations require that service in the 
Philippine Commonwealth Army (and thus Veterans' status) be 
proven with either official documentation issued by a United 
States service department or verification of the claimed 
service by such a department.  38 C.F.R. § 3.203(a) 
(requiring service department documentation of service where 
available), § 3.203(c) (requiring service department 
verification of service where documentation is not 
available).   

In cases for VA benefits where the requisite Veteran status 
is at issue, the relevant question is whether qualifying 
service is shown under Title 38 of the United States Code and 
the regulations promulgated pursuant thereto.  Soria v. 
Brown, 118 F.3d 747 (Fed. Cir. 1997).  Where service 
department certification is required, the service 
department's decision on such matters is conclusive and 
binding on VA.  See 38 C.F.R. § 3.203(c); Duro v. Derwinski, 
2 Vet. App. 530 (1992).  Thus, if the United States service 
department does not verify the claimed service, the 
applicant's only recourse lies within the relevant service 
department, not with VA.  Soria v. Brown, 118 F.3d 747 (Fed. 
Cir. 1997).  

In short, a claimant is not eligible for VA benefits based on 
Philippine service unless a United States service department 
documents or certifies his service.  38 C.F.R. § 3.203; Soria 
v. Brown, 118 F.3d 747 (Fed. Cir. 1997).  

In this case, the decedent does not have the requisite 
qualifying service for purposes of VA benefits for the 
appellant.  The NPRC replied in November 1990 and August 2007 
that the decedent had no service of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.   

The appellant submitted various affidavits from friends, 
fellow soldiers, and Philippine government officials that 
show that her spouse had service in the Philippine 
Commonwealth Army in the service of the United States Army.

The appellant's and the various other lay assertions as to 
the decedent's particular service fail to meet the 
requirements of 38 C.F.R. § 3.203(a) because the assertions 
do not constitute a document from a United States service 
department.  Alternatively, the United States service 
department's (i.e., the NPRC's) communications that failed to 
verify the alleged service are binding on VA.  38 C.F.R. 
§ 3.203; Duro v. Derwinski, 2 Vet. App. 530 (1992).  The 
service department has determined that the decedent had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the United States 
Armed Forces.  Moreover, the certificate and discharge form 
that the appellant submitted do not verify her spouse's 
service, as necessary for entitlement to VA benefits.  The 
Board must therefore find that the decedent did not have the 
type of qualifying service, enumerated in 38 C.F.R. § 3.40, 
that would confer basic eligibility for VA benefits on the 
appellant.  Accordingly, the appellant's claim for 
entitlement to VA death benefits must be denied, due to the 
absence of legal merit or lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).   

The Board has considered whether the notice provisions set 
forth in 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159 (2009) are applicable to this claim.  
The Board finds that because the claim at issue is limited to 
statutory interpretation, the notice provisions do not apply 
in this case.  Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); VAOPGCPREC 5-2004 (June 2004), 69 Fed. Reg. 59989 
(2004) (VA not required to provide notice of the information 
and evidence necessary to substantiate a claim where that 
claim cannot be substantiated because there is no legal basis 
for the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).  Accordingly, the Board 
finds no prejudice toward the appellant in proceeding with 
the adjudication of her claim.   


ORDER

New and material evidence has been received to reopen the 
claim for legal entitlement to VA benefits.  

Legal entitlement to VA benefits is denied.  



____________________________________________
D.C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


